DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the output of the learning function" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the output of the learning function" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
DIRAC et al. (US 20150379430 A1) in view of Hwang (US 20070180326 A1).

As per claim 1, DIRAC et al. teach a training a learning function using metadata of previously generated testcases by parsing the metadata into steptasks and providing the parsed metadata to the learning function to enable the learning function to determine relationships between the steptasks of the previously generated testcases (fig. 70, para. 347, a training data set 7002 is used to train a particular machine learning model 7020, training data set 7002 includes a number of observation records (ORs), such as ORs Tr-0, Tr-1, and Tr-2; para. 350, to determine whether one or more of the observation records are duplicates); wherein each of the previously generated testcases includes a plurality of steps, and the step of parsing the metadata into steptasks comprises creating a steptask for each of the plurality of steps; and wherein each steptask describes one of the steps of the testcase using a concatenation of a step number of the one of the steps of the testcase, a module and a submodule to be used to perform of the one of the steps of the testcase, and a function to be performed at the one of the steps of the testcase (para. 347, the ORs Tr-0, Tr-1, and Tr-2 of training data set comprise respective values for some number of input variable (IVs) such as IV1, IV2, and so on, as well as one or more output variables OV; para. 95, a set of functions defined in an input/output library of the Machine Learning Service).
However DIRAC et al. do not explicitly teach the testcase creator application to obtain a predicted subsequent steptask for a given type of testcase to be generated.
Hwang in an analogous art teaches the testcase creator application to obtain a predicted subsequent steptask for a given type of testcase to be generated (para. 58, the input test type, the test information generating part generates test information on the basis of the selected test type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the trained learning function of DIRAC et al. the ability for the testcase creator application to obtain a predicted subsequent steptask for a given type of testcase to be generated as taught by Hwang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate a predicted steptask for a testcase to DIRAC et al.’s the trained learning function.

As per claim 6, DIRAC et al. and Hwang teach the additional limitations.
DIRAC et al. teach using the parsed metadata to determine duplicate testcases (para. 350, examine some number of observation records (ORs) of the test data set and determine whether one or more of the observation records are duplicates).



As per claim 8, DIRAC et al. and Hwang teach the additional limitations.
DIRAC et al. teach analyzing the output of the learning function using a testcase rules engine to validate the output of the learning function (para. 86, machine learning, training model; para. 188, each of the training sets may be used to train a model, and the corresponding test set may then be used to evaluate the model).

Claims 2, 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
DIRAC et al. (US 20150379430 A1) and Hwang (US 20070180326 A1) as applied to claim 1 above, and further in view of Swaminathan (US 20060036920 A1).

As per claim 2, DIRAC et al. and Hwang substantially teach the claimed invention described in claim 1 (as rejected above).
Hwang teaches to obtain a predicted subsequent steptask for a given type of testcase to be generated; and receiving by the testcase creator application, the predicted subsequent steptask.
(para. 58, the input test type, the test information generating part generates test information on the basis of the selected test type).
DIRAC et al. the trained learning function (para. 347, machine learning data sets, model 7020 is trained using training data set).
However DIRAC et al. and Hwang do not explicitly teach obtaining a seed steptask by the testcase creator application, providing the seed steptask.
Swaminathan in an analogous art teaches obtaining a seed steptask by the testcase creator application, providing the seed steptask (abstract, the seed pattern (test pattern) generated by the Automatic Test Pattern Generator; para. 8, a test pattern termed “seed” is generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the trained learning function of DIRAC et al. and Hwang the ability for obtaining a seed steptask by the testcase creator application, providing the seed steptask as taught by Swaminathan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate test patterns using the seed steptask to DIRAC et al.’s and Hwang’s the trained learning function.

As per claim 3, DIRAC et al., Hwang and Swaminathan teach the additional limitations.
Hwang teaches that the predicted subsequent steptask is based on the given type of testcase to be generated (para. 58, the input test type, the test information generating part generates test information on the basis of the selected test type).
Swaminathan teaches the seed steptask (para. 8, a test pattern termed “seed” is generated).

As per claim 4, DIRAC et al., Hwang and Swaminathan teach the additional limitations.
Swaminathan teaches that the seed steptask is a steptask of a new testcase to be generated by the testcase creator application (abstract, the seed pattern (test pattern) generated by the Automatic Test Pattern Generator; para. 8, a test pattern termed “seed” is generated).

As per claim 5, DIRAC et al., Hwang and Swaminathan teach the additional limitations.
Swaminathan teaches that the seed steptask is a first steptask of the new testcase to be generated by the testcase creator application (para. 9, the SEED is a test pattern which is generated and stored, generating the full instruction set from the "Seed"; abstract, the seed pattern (test pattern) generated by the Automatic Test Pattern Generator).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DIRAC et al. (US 20150379430 A1) and Hwang (US 20070180326 A1) as applied to claim 6 above, and further in view of CARO et al. (US 20160026653 A1).
As per claim 7, DIRAC et al. and Hwang substantially teach the claimed invention described in claim 6 (as rejected above).
However DIRAC et al. and Hwang do not explicitly teach that the step of using the parsed metadata comprises using the steptasks to create testcase fingerprints for each of the previously generated testcases, and comparing the testcase fingerprints to determine the duplicate testcases.
CARO et al. in an analogous art teach that the step of using the parsed metadata comprises using the steptasks to create testcase fingerprints for each of the previously generated testcases, and comparing the testcase fingerprints to determine the duplicate testcases (para. 17, repeating (duplicate) chunks are then identified by lookups into a fingerprint database (DB) that stores the fingerprints of chunks in the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the trained learning function of DIRAC et al. and Hwang the ability that the step of using the parsed metadata comprises using the steptasks to create testcase fingerprints for each of the previously generated testcases, and comparing the testcase fingerprints to determine the duplicate testcases as taught by CARO et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to eliminate duplicate testcases from the testcase database to DIRAC et al.’s and Hwang’s the trained learning function.

Claims 9, 10, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DIRAC et al. (US 20150379430 A1) in view of Hwang (US 20070180326 A1).


As per claim 9, DIRAC et al. teach a storage environment, comprising: a plurality of storage systems (para. 85, storage devices); to train a learning function using metadata of previously generated testcases by parsing the metadata into steptasks and providing the parsed metadata to the learning function to enable the learning function to determine relationships between the steptasks of the previously generated testcases (fig. 70, para. 347, a training data set 7002 is used to train a particular machine learning model 7020, training data set 7002 includes a number of observation records (ORs), such as ORs Tr-0, Tr-1, and Tr-2; para. 350, to determine whether one or more of the observation records are duplicates).
However DIRAC et al. do not explicitly teach a testcase creator application configured to create testcases to be executed; and a testcase automation generator, the testcase automation generator containing control logic; to receive, as input from the testcase creator application, a type of testcase to be generated; use the trained learning function to obtain a predicted subsequent steptask based on the type of testcase to be generated; and provide the predicted subsequent steptask to the testcase creator application.
Hwang in an analogous art teaches a testcase creator application configured to create testcases to be executed; and a testcase automation generator, the testcase automation generator containing control logic; to receive, as input from the testcase creator application, a type of testcase to be generated; to obtain a predicted subsequent steptask based on the type of testcase to be generated; and provide the predicted subsequent steptask to the testcase creator application (para. 27, to start a test; para. 58, the input test type, the test information generating part generates test information on the basis of the selected test type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the trained learning function of DIRAC et al. the ability to include a testcase creator application configured to create testcases to be executed; and a testcase automation generator, the testcase automation generator containing control logic; to receive, as input from the testcase creator application, a type of testcase to be generated; use the trained learning function to obtain a predicted subsequent steptask based on the type of testcase to be generated; and provide the predicted subsequent steptask to the testcase creator application as taught by Hwang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate a predicted steptask for a testcase to DIRAC et al.’s the trained learning function.

As per claim 10, DIRAC et al. and Hwang teach the additional limitations.
DIRAC et al. teach that each of the previously generated testcases includes a plurality of steps, and the control logic configured to parse the metadata into steptasks is further configured to create a steptask for each of the plurality of steps (para. 347, each of the data sets 7002 and 7004 may include some number of observation records (ORs); the ORs Tr-0, Tr-1, and Tr-2 of training data set comprise respective values for some number of input variable (IVs) such as IV1, IV2, and so on, as well as one or more output variables OV).

As per claim 11, DIRAC et al. and Hwang teach the additional limitations.
DIRAC et al. teach that each steptask describes one of the steps of the testcase using a concatenation of a step number of the one of the steps of the testcase, a module and a submodule to be used to perform of the one of the steps of the testcase, and a function to be performed at the one of the steps of the testcase (para. 347, the ORs Tr-0, Tr-1, and Tr-2 of training data set comprise respective values for some number of input variable (IVs) such as IV1, IV2, and so on, as well as one or more output variables OV; para. 95, a set of functions defined in an input/output library of the Machine Learning Service).

As per claim 16, DIRAC et al. and Hwang teach the additional limitations.
DIRAC et al. teach control logic configured to use the parsed metadata by the learning function to determine duplicate testcases (para. 350, examine some number of observation records (ORs) of the test data set and determine whether one or more of the observation records are duplicates).

As per claim 18, DIRAC et al. and Hwang teach the additional limitations.
DIRAC et al. teach a testcase rules engine, and control logic configured to analyze the output of the learning function using the testcase rules engine to validate the output of the learning function (para. 86, machine learning, training model; para. 188, each of the training sets may be used to train a model, and the corresponding test set may then be used to evaluate the model).

Claims 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
DIRAC et al. (US 20150379430 A1) and Hwang (US 20070180326 A1) as applied to claim 9 above, and further in view of Swaminathan (US 20060036920 A1).

As per claim 12, DIRAC et al. and Hwang substantially teach the claimed invention described in claim 9 (as rejected above).
DIRAC et al. the trained learning function (para. 347, machine learning data sets, model 7020 is trained using training data set).
Hwang teaches the control logic configured to obtain a predicted subsequent steptask for a given type of testcase to be generated (para. 58, the input test type, the test information generating part generates test information on the basis of the selected test type).
However DIRAC et al. and Hwang do not explicitly teach control logic configured to obtain a seed steptask for the testcase.
Swaminathan in an analogous art teaches control logic configured to obtain a seed steptask for the testcase (abstract, the seed pattern (test pattern) generated by the Automatic Test Pattern Generator; para. 8, a test pattern termed “seed” is generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the trained learning function of DIRAC et al. and Hwang the ability to include control logic configured to obtain a seed steptask for the testcase as taught by Swaminathan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to generate test patterns using the seed steptask
to DIRAC et al.’s and Hwang’s the trained learning function.

As per claim 13, DIRAC et al.,  Hwang and Swaminathan teach the additional limitations.
Hwang teaches that the predicted subsequent steptask is based on the given type of testcase to be generated (para. 58, the input test type, the test information generating part generates test information on the basis of the selected test type).
Swaminathan teaches that the seed steptask (para. 8, a test pattern termed “seed” is generated).

As per claim 14, DIRAC et al.,  Hwang and Swaminathan teach the additional limitations.
Swaminathan teaches that the seed steptask is a steptask of a new testcase to be generated by the testcase creator application (abstract, the seed pattern (test pattern) generated by the Automatic Test Pattern Generator; para. 8, a test pattern termed “seed” is generated).

As per claim 15, DIRAC et al.,  Hwang and Swaminathan teach the additional limitations.

Swaminathan teaches that the seed steptask is a first steptask of the new testcase to be generated by the testcase creator application (para. 9, the SEED is a test pattern which is generated and stored, generating the full instruction set from the "Seed"; abstract, the seed pattern (test pattern) generated by the Automatic Test Pattern Generator).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DIRAC et al. (US 20150379430 A1) and Hwang (US 20070180326 A1) as applied to claim 16 above, and further in view of CARO et al. (US 20160026653 A1).

As per claim 17, DIRAC et al. and Hwang substantially teach the claimed invention described in claim 16 (as rejected above).
However DIRAC et al. and Hwang do not explicitly teach the control logic configured to use the parsed metadata is configured to use the steptasks to create testcase fingerprints for each  of the previously generated testcases, and compare the testcase fingerprints to determine the duplicate testcases.
CARO et al. in an analogous art teach the control logic configured to use the parsed metadata is configured to use the steptasks to create testcase fingerprints for each  of the previously generated testcases, and compare the testcase fingerprints to determine the duplicate testcases (para. 17, repeating (duplicate) chunks are then identified by lookups into a fingerprint database (DB) that stores the fingerprints of chunks in the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the trained learning function of DIRAC et al. and Hwang the ability to include the control logic configured to use the parsed metadata is configured to use the steptasks to create testcase fingerprints for each  of the previously generated testcases, and compare the testcase fingerprints to determine the duplicate testcases as taught by CARO et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to eliminate duplicate testcases from the testcase database to DIRAC et al.’s and Hwang’s the trained learning function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111